Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Introduction
The office action is in response to Applicant’s submission filed via RCE on 10/08/2021. Claims 31-50 are pending in the application and have been examined. Claims 31, 36, and 42-50 have been amended.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 9/08/2021 has been entered.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments, see pages 11-14, filed on 9/08/2021, with respect to the argument of: (1) although Jagadeeswaran states that the "agents" "transmit information" to this service, Jagadeeswaran does not teach that these agents are sending the information through an API of the monitoring service, as recited; and (2) it is not sending information to an API "over the service provider network," as recited, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Medved et al. Patent No. US 8,824,274 B1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-34, 36-37 and 39-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagaraj et al. Publication No. US 2014/0075243 A1 (Nagaraj hereinafter), in view of Bergamasco et al. Publication No. US 2013/0100816 A1 (Bergamasco hereinafter), Dinda et al. Publication No. US 2008/0155537 A1 (Dinda hereinafter) and Medved et al. Patent No. US 8,824,274 B1 (Medved hereinafter).

Regarding claim 31,
Nagaraj teaches a method, comprising: performing, by one or more computers in a service provider network:
implementing one or more overlay networks for one or more clients on a network substrate implemented by a plurality of hosts (Para 0056 and Fig. 4 - the overlay network 100 may include one or more network host servers 105. The overlay network 100 may include a plurality of endpoints (110, 120, 130, 140) may be resident on host servers 105 and connected together via network paths, , wherein the hosts are configured to route client data packets within individual ones of the overlay networks via the network substrate (Para 0057 and Fig. 4 - data traffic may be sent between endpoint 110 and endpoint 140 (shown as "Flow 1"). Another connection of packet traffic may be between endpoint 120 and endpoint 130 (shown as "Flow 2"). In an exemplary embodiment, Flow 1 and Flow 2 may comprise tunneled data packets being passed between endpoints (110 and 140 or 120 and 130)). 
determining, by the hosts, performance data for the client data packets routed over the one or more overlay networks (Para 0063 - The controller 112 may configure a packet for a health check. The controller 112 may send the health check packet along the same network path as data packets travelling between endpoint 110 and endpoint 140. In response to receiving the health check packet, the destination endpoint 140 may gather statistical information based on instructions present in the health check packet, and send a health check reply to the source endpoint 110 with the gathered statistical information. So, based on received statistical information from the reply packet, the controller 112 may determine performance data for the client data packets routed over the tunnel from endpoint 110 to endpoint 140). 
Nagaraj does not explicitly disclose
wherein the performance data of an individual client data packet is determined based at least in part on overlay network metadata tagged to the individual client data packet.
sending, by individual ones of the hosts and over the service provider network, aggregated performance data determined for the client data packets to an application programming interface (API) of a network analysis service in the service provider network.
receiving, at the network analysis service and via the API, the aggregated performance data determined by the hosts. 
generating, by the network analysis service, a network traffic mapping of the one or more overlay networks from the aggregated performance data, wherein the network traffic mapping indicates a plurality of network connections and one or more performance metrics for individual ones of the network connections. 
generating, by the network analysis service, a graphical report indicating the network traffic mapping. 
Bergamasco teaches:
wherein the performance data of an individual client data packet is determined based at least in part on overlay network metadata tagged to the individual client data packet (Para 0041 – first host 305(1) adds a transmission timestamp to a data network packet that is addressed to the network destination second host 305(2). The timestamp represents the current time when the transmission timestamp is added to the data network packet. First host 305(1) transmits the data network packet to the destination and receives a response that includes the transmission timestamp, so the first host may determine RTT of the path based on these timestamp values; and Para 0046 - Virtual Distributed Layer 2 (vDL2) is a packet tunneling technique that may be used to provide a scalable Layer 2 interconnect spanning multiple geographically distributed physical networks. A timestamp field may be added to a vDL2 header when transmitting 415 a packet). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Bergamasco. The motivation for doing so is to enable a highly desirable improvement in congestion management and an improvement in overall performance of a networked computer system.
Dinda teaches:
sending, by individual ones of the hosts and over the service provider network, aggregated performance data determined for the client data packets to […] a network analysis service in the service provider network; and receiving, at the network analysis service […], the aggregated performance data determined by the hosts (Para 0120 - VTTIF collects updates on available bandwidth and latency from the local host to other VNET hosts. VTTIF periodically sends local matrices to (and received by) the Proxy machine, which maintains global matrices with information about pairs of VNET hosts; and Fig. 4 states that messages from all hosts 1-4 are sent to the Proxy machine 430 over the IP network 450). 
generating, by the network analysis service, a network traffic mapping of the one or more overlay networks from the aggregated performance data, wherein the network traffic mapping indicates a plurality of network connections and one or more performance metrics for individual ones of the network connections; and generating, by the network analysis service, a graphical report indicating the network traffic mapping (Para 0061 - VTTIF infers a merged matrix 460 from monitored data to generate the topology for machines 420-423 and LANs 440-443 on the network 450; Para 0063 – the system fetches and displays a current topology and VM mappings; fetches and displays the current application topology using VTTIF; and Para 0154 and Fig. 6, 13 – Fig. 13 shows a graphical report indicating an application topology mapping that 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).
While Dinda teaches each host sending messages that include aggregated performance data to a network analysis service as the Proxy machine 430, Dinda does not explicitly discloses that the messages are sent/received via an application programming interface (API). 

Medved teaches:
sending over the service provider network aggregated performance data determined for the client data packets to an application programming interface (API) of a network analysis service in the service provider network, and receiving, at the network analysis service and via the API, the aggregated performance data (Col. 6, lines 22-53 – PCE 8 receives a path request from a client, the path request includes parameters such as bandwidth Qos, hosts time, latency and jitter...etc., the PCE 8 also receives (i) base network topology information for network 3 from topology server 4, (ii) overlay network topology information for network 3 from overlay controller 14, and (iii) path status information from network switches 6. The PCE 8 uses received information (i)-(iii) to compute and schedule paths between hosts 13 through network 3 that satisfy the parameters for the path requested by clients 18; and  Col. 20, lines 49-53 and Fig. 4 – the PCE 8 includes an OpenFlow controller interface (IF) 108, which invokes an API or other interface exposing functionality of OpenFlow controller 92 to receive overlay topology information from OpenFlow switches). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj and Dinda to include the teachings of Medved. The motivation for doing so is to dynamically schedule and establish paths in a multi-layer, multi-topology network in order to improve content delivery (Medved, Col. 1, lines 8-25).

Regarding claim 32, the method of claim 31.
Nagaraj does not explicitly disclose
wherein the one or more performance metrics include one or more of: a round-trip time of a given network connection; a throughput of a given network connection; and a packet loss rate of a given network connection. 
Dinda teaches:
wherein the one or more performance metrics include one or more of: a round-trip time of a given network connection; a throughput of a given network connection; and a packet loss rate of a given network connection. (Para 0161 - An available bandwidth is determined by observing the ISR at which the ACKs show an increasing trend in round trip times (RTTs), indicating congestion on the path). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).

Regarding claim 33, the method of claim 31.
Nagaraj does not explicitly disclose
the network traffic mapping includes nodes connected by the network connections, and the nodes represent individual hosts or network devices in the network substrate; and the network connections represent physical connections between the nodes. 
Dinda teaches:
the network traffic mapping includes nodes connected by the network connections, and the nodes represent individual hosts or network devices in the network substrate; and the network connections represent physical connections between the nodes (Para 0073 - a network traffic load matrix of an application and a computational intensity for the application in each VM, as well as the topology of the network and the load on its links, routers, and hosts, adaptation control seeks to determine a mapping of an overlay topology connecting the hosts). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The 

Regarding claim 34, the method of claim 31.
Nagaraj teaches
the one or more overlay networks include respective sets of virtual machines provided to respective clients and hosted on respective hosts (Para 0056 and Fig. 4 - the overlay network 100 may include one or more network host servers 105. The overlay network 100 may include a plurality of endpoints (110, 120, 130, 140) may be resident on host servers 105 and connected together via network paths, wherein the endpoints (110, 120, 130, 140) may be virtual machines). 
Nagaraj does not explicitly disclose
the network traffic mapping includes nodes that represent individual virtual machines of the one overlay network. 
the network connections represent tunnels between the virtual machines implemented on the network substrate. 
Dinda teaches:
the network traffic mapping includes nodes that represent individual virtual machines of the one overlay network (Para 0079 - The Proxy, through its physical interface, provides a network presence for all the VMs 330-331 on the user's LAN 340). 
the network connections represent tunnels between the virtual machines implemented on the network substrate (Para 0057 - A communication mechanism between VMs 220-223 on host machines 210-213 can be exploited to provide VNET connectivity for a remote VM. For example, if a secure shell (SSH) connection can be made to the host, VNET traffic can be tunneled over the SSH connection). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).

Regarding claim 36, the method of claim 31.
Nagaraj does not explicitly disclose
analyzing, by network analysis system, the one or more performance metrics for at least some of the network connections to identify a particular node or network connection in network traffic mapping that exhibits a network performance condition. 
wherein said generating the graphical report includes indicating in the graphical report the particular node or network connection with the network performance condition. 
Dinda teaches:
analyzing, by network analysis system, the one or more performance metrics for at least some of the network connections to identify a particular node or network connection in network traffic mapping that exhibits a network performance condition; wherein said generating the graphical report includes indicating in the graphical report the particular node or network connection with the network performance condition (Para 0061 - VTTIF infers a merged matrix 460 from monitored data to generate the topology for machines 420-423 and LANs 440-443 on the network 450; Para 0063 – the system fetches and displays a current topology and VM mappings; fetches and displays the current application topology using VTTIF; and Para 0154 and Fig. 6, 13 – Fig. 13 shows a graphical report indicating an application topology mapping that includes a plurality of links to connect a plurality of VMs 1-4, where numbers shown value indicate the performance metric bandwidth Mb/second). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).

Regarding claim 37, the method of claim 31.
Nagaraj does not explicitly disclose further comprising determining the aggregated performance data by a particular one of the hosts including:
recording packet metadata for a set of client data packets, wherein the set of client data packets is sent to another one of the hosts. 
receiving one or more acknowledgements of the particular set of client data packets from the other host, wherein the one or more acknowledgements indicates additional packet metadata for the set of client data packets. 
calculating the aggregated performance data based at least in part on the packet metadata and the additional packet metadata. 
Bergamasco teaches further comprising determining the aggregated performance data by a particular one of the hosts including:
recording packet metadata for a set of client data packets, wherein the set of client data packets is sent to another one of the hosts; receiving one or more acknowledgements of the particular set of client data packets from the other host, wherein the one or more acknowledgements indicates additional packet metadata for the set of client data packets; and calculating the aggregated performance data based at least in part on the packet metadata and the additional packet metadata (Para 0041 – first host 305(1) adds a transmission timestamp to a data network packet that is addressed to the network destination second host 305(2). The timestamp represents the current time when the transmission timestamp is added to the data network packet. First host 305(1) transmits the data network packet to the destination and receives a response that includes the transmission timestamp, so the first host may determine RTT of the path based on these timestamp values). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Bergamasco. The motivation for doing so is to enable a highly desirable improvement in congestion management and an improvement in overall performance of a networked computer system.

Regarding claim 39, the method of claim 31.
Nagaraj does not explicitly disclose
tagging the client data packets to be routed over the network substrate with the overlay network metadata according to an overlay network protocol. 
Bergamasco teaches:
tagging the client data packets to be routed over the network substrate with the overlay network metadata according to an overlay network protocol (Para 0039 - RTT measurement performed by a host 305 may be practiced with data communicated by a variety of protocols, such as any Layer 2 (e.g., Ethernet), Layer 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Bergamasco. The motivation for doing so is to enable a highly desirable improvement in congestion management and an improvement in overall performance of a networked computer system.

Regarding claim 40, the method of claim 31.
Nagaraj does not explicitly disclose
the service provider network is configured to host a plurality of overlay networks for a plurality of different clients. 
said generating of the network traffic mapping includes generating a network implementation of a particular virtual private network of a particular client. 
Dinda teaches:
the service provider network is configured to host a plurality of overlay networks for a plurality of different clients (Para 0061 - FIG. 4 shows a configuration topology among hosts of four LANs 440-443 hosting the VMs 420-423 may be generated to match a communication topology of an application running in the VMs 420-423 that provides service of the application to the users). 
said generating of the network traffic mapping includes generating a network implementation of a particular virtual private network of a particular client (Para 0049 - VNET is an Ethernet layer, for example, virtual network tool that interconnects all the VMs of a user and creates an illusion that they are located on the user's local area network (LAN)). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).

Regarding claim 41, the method of claim 31.

the service provider network is configured to host a plurality of overlay networks for a plurality of different clients. 
said generating of the network traffic mapping includes generating one or more performance metrics according to aggregated performance data for two or more overlay networks of two or more different clients. 
Dinda teaches:
the service provider network is configured to host a plurality of overlay networks for a plurality of different clients (Para 0061 - FIG. 4 shows a configuration topology among hosts of four LANs 440-443 hosting the VMs 420-423 may be generated to match a communication topology of an application running in the VMs 420-423 that provides service of the application to the users). 
said generating of the network traffic mapping includes generating one or more performance metrics according to aggregated performance data for two or more overlay networks of two or more different clients (Para 0073 - a network traffic load matrix of an application and a computational intensity for the application in each VM, as well as the topology of the network and the load on its links, routers, and hosts, adaptation control seeks to determine a mapping of an overlay topology connecting the hosts). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).

Regarding claim 42, the method of claim 31.
Nagaraj does not explicitly disclose
wherein the network traffic mapping is generated based at least in part on topology information of the network substrate obtained by the network analysis service. 
Dinda teaches:
wherein the network traffic mapping is generated based at least in part on topology information of the network substrate obtained by the network analysis service (Para 0061 - VTTIF infers a merged matrix 460 from monitored 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).

Regarding claim 43,
Nagaraj teaches a system, comprising: a plurality of hosts (Para 0056 and Fig. 4 - the overlay network 100 may include one or more network host servers 105) in a service provider network, configured to:
implement a network substrate to host one or more overlay networks for one or more clients (Para 0056 and Fig. 4 - the overlay network 100 may include one or more network host servers 105. The overlay network 100 may include a plurality of endpoints (110, 120, 130, 140) may be resident on host servers 105 and connected together via network paths, wherein the endpoints (110, 120, 130, 140) may be virtual machines), wherein the hosts are configured to route the client data packets within individual ones of the overlay networks via the network substrate (Para 0057 and Fig. 4 - data traffic may be sent between endpoint 110 and endpoint 140 (shown as "Flow 1"). Another connection of packet traffic may be between endpoint 120 and endpoint 130 (shown as "Flow 2"). In an exemplary embodiment, Flow 1 and Flow 2 may comprise tunneled data packets being passed between endpoints (110 and 140 or 120 and 130)). 
determine performance data for the client data packets routed over the one or more overlay networks (Para 0063 - The controller 112 may configure a packet for a health check. The controller 112 may send the health check packet along the same network path as data packets travelling between endpoint 110 and endpoint 140. In response to receiving the health check packet, the destination endpoint 140 may gather statistical information based on instructions present in the health check packet, and send a health check reply to the source endpoint 110 with the gathered statistical information. So, based on received statistical information from the reply packet, the controller 112 may determine performance data for the client data packets routed over the tunnel from endpoint 110 to endpoint 140). 

wherein the performance data of an individual client data packet is determined based at least in part on overlay network metadata tagged to the individual client data packet.
send, over the service provider network, aggregated performance data determined for the client data packets to an application programming interface (API) of a network analysis service in the service provider network.
the network analysis service in the service provider network, configured to:
receive the aggregated performance data determined by the hosts via the API. 
generate a network traffic mapping of the one or more overlay networks from the aggregated performance data, wherein the network traffic mapping indicates a plurality of network connections and one or more performance metrics for individual ones of the network connections.
generate a graphical report indicating the network traffic mapping. 
Bergamasco teaches:
wherein the performance data of an individual client data packet is determined based at least in part on overlay network metadata tagged to the individual client data packet (Para 0041 – first host 305(1) adds a transmission timestamp to a data network packet that is addressed to the network destination second host 305(2). The timestamp represents the current time when the transmission timestamp is added to the data network packet. First host 305(1) transmits the data network packet to the destination and receives a response that includes the transmission timestamp, so the first host may determine RTT of the path based on these timestamp values; and Para 0046 - Virtual Distributed Layer 2 (vDL2) is a packet tunneling technique that may be used to provide a scalable Layer 2 interconnect spanning multiple geographically distributed physical networks. A timestamp field may be added to a vDL2 header when transmitting 415 a packet). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Bergamasco. The motivation for doing so is to enable a highly desirable improvement in congestion management and an improvement in overall performance of a networked computer system.

send, over the service provider network, aggregated performance data determined for the client data packets to […] a network analysis service in the service provider network (Para 0120 - VTTIF collects updates on available bandwidth and latency from the local host to other VNET hosts. VTTIF periodically sends local matrices to the Proxy machine, which maintains global matrices with information about pairs of VNET hosts; and Fig. 4 states that messages from all hosts 1-4 are sent to the Proxy machine 430 over the IP network 450)
the network analysis service in the service provider network, configured to: receive aggregated performance data determined by the hosts […] (Para 0120 - VTTIF collects updates on available bandwidth and latency from the local host to other VNET hosts. The Proxy machine, which maintains global matrices with information about pairs of VNET hosts, receives periodically receives local matrices from the VTTIF). 
generate a network traffic mapping of the one or more overlay networks from the aggregated performance data, wherein the network traffic mapping indicates a plurality of network connections and one or more performance metrics for individual ones of the network connections; and generate a graphical report indicating the network traffic mapping (Para 0061 - VTTIF infers a merged matrix 460 from monitored data to generate the topology for machines 420-423 and LANs 440-443 on the network 450; Para 0063 – the system fetches and displays a current topology and VM mappings; fetches and displays the current application topology using VTTIF; and Para 0154 and Fig. 6, 13 – Fig. 13 shows a graphical report indicating an application topology mapping that includes a plurality of links to connect a plurality of VMs 1-4, where numbers shown value indicate the performance metric bandwidth Mb/second). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).
While Dinda teaches each host sending messages that include aggregated performance data to a network analysis service as the Proxy machine 430, Dinda does not explicitly discloses that the messages are sent/received via an application programming interface (API). Medved teaches:
send, over the service provider network, aggregated performance data determined for the client data packets to an application programming interface (API) of a network analysis service in the service provider network, and the network analysis service in the service provider network, configured to receive the aggregated performance data determined by the hosts via the API (Col. 6, lines 22-53 – PCE 8 receives a path request from a client, the path request includes parameters such as bandwidth Qos, hosts time, latency and jitter...etc., the PCE 8 also receives (i) base network topology information for network 3 from topology server 4, (ii) overlay network topology information for network 3 from overlay controller 14, and (iii) path status information from network switches 6. The PCE 8 uses received information (i)-(iii) to compute and schedule paths between hosts 13 through network 3 that satisfy the parameters for the path requested by clients 18; and  Col. 20, lines 49-53 and Fig. 4 – the PCE 8 includes an OpenFlow controller interface (IF) 108, which invokes an API or other interface exposing functionality of OpenFlow controller 92 to receive overlay topology information from OpenFlow switches). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj and Dinda to include the teachings of Medved. The motivation for doing so is to dynamically schedule and establish paths in a multi-layer, multi-topology network in order to improve content delivery (Medved, Col. 1, lines 8-25).

Regarding claim 44, the system of claim 43,
Claim 44 is analyzed and interpreted as a system of claim 32.

Regarding claim 45, the system of claim 43,
Claim 45 is analyzed and interpreted as a system of claim 33.

Regarding claim 46, the system of claim 43,
Claim 46 is analyzed and interpreted as a system of claim 34.

Regarding claim 47, the system of claim 43,
Claim 47 is analyzed and interpreted as a system of claim 36.

Regarding claim 48, the system of claim 43,
Claim 48 is analyzed and interpreted as a system of claim 37.



Regarding claim 49, the system of claim 43.

wherein the network analysis service is implemented using virtualized computing resources implemented by the service provider network. 
Dinda teaches:
wherein the network analysis service is implemented using virtualized computing resources implemented by the service provider network (Para 0055 - the VNET, or virtual network overlay topology, creates and maintains the illusion that the user's virtual machines are on the user's local area network (LAN). Packet filters, packet sockets, and a networking interface may be used for creation and maintenance of the virtual network. Each physical machine that can instantiate virtual machines (a host) runs a single VNET daemon. Proxy machine also runs a VNET daemon). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).

Regarding claim 50,
Nagaraj teaches one or more non-transitory computer readable media storing program instructions that when executed on or across one or more processors, cause the one or more processors to implement a host in a service provider network to:
host one or more virtual machines in an overlay network that is part of an overlay network on behalf of a client, wherein the overlay network is implemented over a network substrate of a plurality of hosts including the host (Para 0056 and Fig. 4 - the overlay network 100 may include one or more network host servers 105. The overlay network 100 may include a plurality of endpoints (110, 120, 130, 140) may be resident on host servers 105 and connected together via network paths, wherein the endpoints (110, 120, 130, 140) may be virtual machines)
route client data packets from the one or more virtual machines to other virtual machines in the overlay network via the network substrate (Para 0057 and Fig. 4 - data traffic may be sent between endpoint 110 and endpoint 140 (shown as "Flow 1"). Another connection of packet traffic may be between endpoint 120 and endpoint 130 (shown as "Flow 2"). In an exemplary embodiment, Flow 1 
determine performance data for at least some of the client data packets (Para 0063 - The controller 112 may configure a packet for a health check. The controller 112 may send the health check packet along the same network path as data packets travelling between endpoint 110 and endpoint 140. In response to receiving the health check packet, the destination endpoint 140 may gather statistical information based on instructions present in the health check packet, and send a health check reply to the source endpoint 110 with the gathered statistical information. So, based on received statistical information from the reply packet, the controller 112 may determine performance data for the client data packets routed over the tunnel from endpoint 110 to endpoint 140). 
Nagaraj does not explicitly disclose
wherein the performance data of an individual client data packet is determined based at least in part on overlay network metadata tagged to the individual client data packet.
send aggregated performance data determined for the client data packets over the service provider network to an application programming interface (API) of a network analysis service in the service provider network, wherein the network analysis service is configured to generate a network traffic mapping of the overlay network from the aggregated performance data, the network traffic mapping indicating a plurality of network connections and one or more performance metrics for individual ones of the network connections.
Bergamasco teaches:
wherein the performance data of an individual client data packet is determined based at least in part on overlay network metadata tagged to the individual client data packet (Para 0041 – first host 305(1) adds a transmission timestamp to a data network packet that is addressed to the network destination second host 305(2). The timestamp represents the current time when the transmission timestamp is added to the data network packet. First host 305(1) transmits the data network packet to the destination and receives a response that includes the transmission timestamp, so the first host may determine RTT of the path based on these timestamp values; and Para 0046 - Virtual Distributed Layer 2 (vDL2) is a packet tunneling technique that may be used to provide a scalable Layer 2 interconnect spanning multiple geographically distributed physical networks. A timestamp field may be added to a vDL2 header when transmitting 415 a packet). 

Dinda teaches:
send aggregated performance data determined for the client data packets over the service provider network to […] a network analysis service in the service provider network (Para 0120 - VTTIF collects updates on available bandwidth and latency from the local host to other VNET hosts. VTTIF periodically sends local matrices to the Proxy machine, which maintains global matrices with information about pairs of VNET hosts) wherein the network analysis service is configured to generate a network traffic mapping of the overlay network from the aggregated performance data, the network traffic mapping indicating a plurality of network connections and one or more performance metrics for individual ones of the network connections (Para 0061 - VTTIF infers a merged matrix 460 from monitored data to generate the topology for machines 420-423 and LANs 440-443 on the network 450; Para 0063 – the system fetches and displays a current topology and VM mappings; fetches and displays the current application topology using VTTIF; and Para 0154 and Fig. 6, 13 – Fig. 13 shows a graphical report indicating an application topology mapping that includes a plurality of links to connect a plurality of VMs 1-4, where numbers shown value indicate the performance metric bandwidth Mb/second). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Dinda. The motivation for doing so is to provide automatic inference and adaptation of virtualized computing environments (Dinda, Para 0002).
While Dinda teaches each host sending messages that include aggregated performance data to a network analysis service as the Proxy machine 430, Dinda does not explicitly discloses that the messages are sent/received via an application programming interface (API). Medved teaches:
send aggregated performance data determined for the client data packets over the service provider network to an application programming interface (API) of a network analysis service in the service provider network (Col. 6, lines 22-53 – PCE 8 receives a path request from a client, the path request includes parameters such as bandwidth Qos, hosts time, latency and jitter...etc., the PCE 8 also receives (i) base network topology information for network 3 from topology 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj and Dinda to include the teachings of Medved. The motivation for doing so is to dynamically schedule and establish paths in a multi-layer, multi-topology network in order to improve content delivery (Medved, Col. 1, lines 8-25).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagaraj in view of Bergamasco, Dinda and Medved, and further in view of Douglas et al. Publication No. US 2004/0172466 A1 (Douglas hereinafter).

Regarding claim 35, the method of claim 31.
Nagaraj does not explicitly disclose
wherein said generating of the graphical report comprises generating an interactive graphical user interface (GUI), and further comprising:  
receiving user input via the GUI to select a particular network connection in the network traffic mapping. 
responsive to the user input, updating the GUI to provide the one or more performance metrics for the particular network connection. 
Douglas teaches:
wherein said generating of the graphical report comprises generating an interactive graphical user interface (GUI) (Para 0053 - FIG. 8 shows an graphical user interface GUI device table 210 of devices in the operations tier 205. The device table indicates devices in the network), and further comprising:  
receiving user input via the GUI to select a particular network connection in the network traffic mapping; and responsive to the user input, updating the GUI to provide the one or more performance metrics for the particular network connection (Para 0054 – when a user right-clicking input on the status icon in a status cell of the table can cause more details regarding device status and associated events to be displayed, for example a current load, a hit/miss ratio, configuration information, and so forth). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Douglas. The motivation for doing so is to monitor a content delivery network.


Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagaraj in view of Bergamasco Dinda and Medved, and further in view of Jayam et al. Publication No. US 2003/0115338 A1 (Jayam hereinafter).

Regarding claim 38, the method of claim 31.
Nagaraj teaches further comprising determining the aggregated performance data by a sending host of the hosts including:
requesting, by the sending host, an acknowledgement message from a receiving host of the hosts at every overlay network packet sent to the receiving host and receiving, by the sending host, a single acknowledgement message from the receiving host indicating receipt of overlay network packet (Para 0063 - The controller 112 may send the health check packet along the same network path as data packets travelling between endpoint 110 and endpoint 140. In response to receiving the health check packet, the destination endpoint 140 may gather statistical information based on instructions present in the health check packet, and send a health check reply to the source endpoint 110 with the gathered statistical information). 
determining, by the sending host, aggregated performance data for the sent overlay network packet according to the single acknowledgement message (Para 0056, 0063 - The controller 112 of host 105 collects the health checking data of ACK packet sending from endpoint 140 on flow 1 and generates the performance data for controlling network traffic). 
Nagaraj does not explicitly disclose
requesting, by the sending host, an acknowledgement message from a receiving host of the hosts at every Nth overlay network packet sent to the receiving host. 
receiving, by the sending host, a single acknowledgement message from the receiving host indicating receipt of two or more of the N sent overlay network packets. 
Jayam teaches:
requesting, by the sending host, an acknowledgement message from a receiving host of the hosts at every Nth overlay network packet sent to the receiving host; and receiving, by the sending host, a single acknowledgement message from the receiving host indicating receipt of two or more of the N sent overlay network packets (Para 0086 – when the Rx TCB receives a data packet, a cumulative acknowledgement scheme is employed. Under the cumulative acknowledgement scheme, an acknowledgement is sent out for a plurality of received packets to optimize bandwidth). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the teachings of Nagaraj to include the teachings of Jayam. The motivation for doing so is to improve transmitting data among a plurality of computer systems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445